Name: Sixth Commission Directive 74/181/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-04-04

 Avis juridique important|31974L0181Sixth Commission Directive 74/181/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 094 , 04/04/1974 P. 0016 - 0017++++SIXTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/181/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) , CONCERNING ADDITIVES IN FEEDINGSTUFFS AS LAST AMENDED BY THE FIFTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 AND PARTICULARLY ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS COMMUNITY PROVISIONS PROHIBIT , TO A LARGE EXTENT , THE COLOURATION OF FEEDINGSTUFFS ; WHEREAS IN ANY CASE COLOURING AGENTS TOLERATED IN FEEDINGSTUFFS DUE TO THE NECESSITY TO DENATURE CERTAIN BASIC COMPONENTS SHOULD NOT HAVE AN UNFAVOURABLE EFFECT ON THE ANIMAL PRODUCTS RESULTING THEREFROM ; WHEREAS , FURTHERMORE , THERE IS NO REASON TO OPPOSE THE PRESENCE OF COLOURING AGENTS IN FEEDINGSTUFFS INTENDED FOR DOGS AND CATS IN THE CASE OF ADDITIVES AUTHORIZED FOR THE COLOURATION OF FOODSTUFFS UNDER COMMUNITY RULES ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE FOLLOWING TEXT SHALL BE SUBSTITUTED FOR THE TEXT OF ANNEX I PART F POINT 2 OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 , CONCERNING ADDITIVES IN FEEDINGSTUFFS : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** *2 . ALL OTHER SUBSTANCES AUTHORIZED FOR COLOURING FOODSTUFFS BY COMMUNITY RULES**A ) ALL SPECIES OF ANIMALS WITH THE EXCEPTION OF DOGS AND CATS* - * - * - *PERMITTED IN ANIMAL FEEDINGSTUFF ONLY : * *******A ) IN THE PROCESSED PRODUCTS OF* *******I ) WASTE PRODUCTS OF FOODSTUFFS ; * *******II ) CEREALS OR MANIOC FLOUR DENATURED BY MEANS OF PERMITTED AND APPROPRIATE COLOURING AGENTS ; OR* *******III ) OTHER BASE SUBSTANCES DENATURED BY MEANS OF PERMITTED AND APPROPRIATE AGENTS OR COLOURED DURING TECHNICAL PREPARATION TO ENSURE THE NECESSARY IDENTIFICATION DURING MANUFACTURE ; AND* *******B ) IN COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * ***B ) DOGS AND CATS* - * - * - *COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES* ARTICLE 2 MEMBER STATES SHALL , NOT LATER THAN 1 JUNE 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 26 FEBRUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 .